 Pro Se 2    ev. 12/16) Com laint and Re uest for 1n·unction



                                          UNITED STATES DISTRICT COURT                                                        APR 1 5 2020
                                                                           for the                                 Clerk,U.S.JJJSmctGoun
                                                               Eastern District of Tennessee    [:)               Eastam DismctofTennesser
                                                                                                                       At ChattarmoaB
                                                                    Chattanooga Division
                                                                                                       I: ~0 -                             1
                                                                                                                           /Jt C - tf - J1\./v
                                                                                                                                                  -,A   1·
                                                                                                                                                             -

                   DANIEL BRADLEY DAVIS
                                                                             )
                                                                                     Case No.
                                                                             )
                                                                             )                   (to be filled in by the Clerk's Office)

                                                                             )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.         )
If the names ofall the plaintiffs cannot fit in the space above,             )
please write "see attached" in the space and attach an additional            )
page with the full list of names.)
                                                                             )
                                   -v-
                                                                             )
        ANDREW LAWRENCE BERKE, MAYOR                                         )
            CITY OF CHATTANOOGA
                                                                             )
                                                                             )
                                                                             )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                             )
names of all the defendants cannot fit in the space above, please            )
write "see attached" in the space and attach an additional page
with the full list of names.)



                                     COMPLAINT AND REQUEST FOR INJUNCTION

I.          The Parties to This Complaint
            A.        The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   DANIEL DAVIS
                                Street Address                         2301 WILDER ST
                                City and County                        CHATTANOOGA
                                State and Zip Code                     TENNESSEE 37406
                                Telephone Number                       (423) 646-0029
                                E-mail Address                         DBDAVIS 1990@GMAIL.COM


            B.       The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                               Pagel of 6
            Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 1 of 6 PageID #: 1
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                         ANDREW LAWRENCE BERKE
                                Job or Title (if known)      MAYOR, CITY OF CHATTANOOGA
                                Street Address               101 E 11TH ST
                                City and County              CHATTANOOGA, HAMILTON
                                State and Zip Code           TENNESSEE 37402
                                Telephone Number             (423) 643-6311
                                E-mail Address (if known)    m<!~or@chattanooga.gov


                     Defendant No. 2
                               Name                          CITY OF CHATTANOOGA
                               Job or Title (if known)       MUNICIPAL GOVERNMENT
                               Street Address                101 E 11TH ST
                               City and County               CHATTANOOGA, HAMILTON
                               State and Zip Code            TENNESSEE 37402
                               Telephone Number              (423) 643-6311
                               E-mail Address (if known)


                    Defendant No. 3
                               Name
                               Job or Title (if/mown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                              E-mail Address (if known)


                   Defendant No. 4
                              Name
                              Job or Title (if known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (if known)



                                                                                          Page 2 of 6
         Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 2 of 6 PageID #: 2
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 ~Federal question                                D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                     First Amendment to the U.S. Consitution and Fourteenth Amendment to the U.S. Constitution




         B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff( s)

                               a.         If the plaintiff is an individual
                                          The plaintiff, (name)                                                , is a citizen of the
                                          State of (name)


                               b.        If the plaintiff is a corporation
                                          The plaintiff, (name)                                                , is incorporated
                                         under the laws of the State of (name)
                                         and has its principal place of business in the State of (name)



                              (If more than one plaintiff is named in the complaint, attach an additional page providing the
                              same information for each additional plaintiff.)

                   2.         The Defendant(s)

                              a.         If the defendant is an individual
                                         The defendant, (name)                                                 , is a citizen of
                                                                    ----------------
                                         the State of (name)                                                0 r is a citizen of
                                          (foreign nation)



                                                                                                                           Page 3 of 6
          Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 3 of 6 PageID #: 3
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                       , is incorporated under
                                                                     ---------------
                                           the laws of the State of (name)                                       ' and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation}
                                          and has its principal place of business in (name)

                               (If more than one defendant is named in the complaint, attach an additional page providing the
                               same information for each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.     Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
         was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
         including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
         claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
         needed.

         A.         Where did the events giving rise to your claim(s) occur?
                    Within the city limits of Chattanooga Tennessee




         B.        What date and approximate time did the events giving rise to your claim(s) occur?
                    April 2, 2020




                                                                                                                     Pagc4 of 6
         Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 4 of 6 PageID #: 4
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was any_one else involved? Who else saw what happened?)
                     Plaintiff was prohibitted from attending worship services at my church or visiting drive-in church services
                     at another church in Chattanooga. The Mayor issued a blanket ban on all gatherings of ten or more,
                     except for retail establishments and drive-in services, such as Sonic. When a local church invited me to
                     a drive-in service, the mayor sent out a Tweet instructing the church that such a service would violate
                     his executive order in regards to large gatherings, despite businesses that are not constitutionally
                     protected being allowed to continue drive-in and drive-thru services or allow more than ten people in a
                     build at any point. Every person who practices their religious beliefs at an established place of worship
                     has been impacted. We were prohibitted from attending any worship services on Easter, the most
                     sacred holiday of 2020 for Christians. The community has seen what the mayor has ordered and also
                     posted on Twitter, as it has been reported by multiple local news channels and is published on Twitter
                     and Chattanooga.gov.


IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         The Supreme Court " has unequivocally admonished that even minimal infringement upon First Amendment
         values constitutes irreparable injury sufficient to justify injunctive relief. " Newsom v. Norris, 888 F.2d 371, 378
         (6th Cir. 1989). Indeed, the Court held in Elrod v. Burns
         that the " loss of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes
         irreparable injury." 427 U.S. 347, 373 (1976).




V.       Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
        _punitive money damages.
        The Plaintiff respectfully asks the Court to issue a temporary retaining order so the Plaintiff, and other
        congregants, can continue to freely exercise their religious practices and beliefs as the feel compelled.




                                                                                                                      Page 5 of 6
         Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 5 of 6 PageID #: 5
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                    Date of signing:            4/ 15I ol. 0
                    SignatureofP!aintiff'
                    Printed Name of Plaintiff
                                                         ~ ~~
                                                             DANIEL BRADLEY DAVIS
                                                                                               v~
         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
         Case 1:20-cv-00098-CLC-SKL Document 1 Filed 04/15/20 Page 6 of 6 PageID #: 6
